Name: Commission Regulation (EU) NoÃ 1120/2010 of 2Ã December 2010 concerning the authorisation of Pediococcus acidilactici CNCM MA 18/5M as a feed additive for weaned piglets (holder of the authorisation Lallemand SAS) Text with EEA relevance
 Type: Regulation
 Subject Matter: agricultural activity;  health;  food technology;  marketing;  agricultural policy
 Date Published: nan

 3.12.2010 EN Official Journal of the European Union L 317/12 COMMISSION REGULATION (EU) No 1120/2010 of 2 December 2010 concerning the authorisation of Pediococcus acidilactici CNCM MA 18/5M as a feed additive for weaned piglets (holder of the authorisation Lallemand SAS) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular Article 9(2) thereof, Whereas: (1) Regulation (EC) No 1831/2003 provides for the authorisation of additives for use in animal nutrition and for the grounds and procedures for granting such authorisation. (2) In accordance with Article 7 of Regulation (EC) No 1831/2003, an application was submitted for the authorisation of the preparation set out in the Annex to this Regulation. That application was accompanied by the particulars and documents required under Article 7(3) of Regulation (EC) No 1831/2003. (3) The application concerns the authorisation of Pediococcus acidilactici CNCM MA 18/5M as a feed additive for weaned piglets, to be classified in the additive category zootechnical additives. (4) The use of Pediococcus acidilactici CNCM MA 18/5M has been authorised without a time limit for chickens for fattening by Commission Regulation (EC) No 1200/2005 (2), and for pigs for fattening by Commission Regulation (EC) No 2036/2005 (3), and for salmonids and shrimps by Commission Regulation (EC) No 911/2009 (4) for 10 years. (5) New data were submitted in support of the application for the authorisation of the preparation for weaned piglets. The European Food Safety Authority (the Authority) concluded in its opinion of 23 June 2010 (5) that Pediococcus acidilactici CNCM MA 18/5M, under the proposed conditions of use, does not have an adverse effect on animal health, human health or the environment, and that its use showed a significant improvement either in growth performance or in feed efficiency in the target species. The Authority does not consider that there is a need for specific requirements of post-market monitoring. It also verified the report on the method of analysis of the feed additive in feed submitted by the Community Reference Laboratory set up by Regulation (EC) No 1831/2003. (6) The assessment of Pediococcus acidilactici CNCM MA 18/5M shows that the conditions for authorisation, as provided for in Article 5 of Regulation (EC) No 1831/2003, are satisfied. Accordingly, the use of this preparation should be authorised as specified in the Annex to this Regulation. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 The preparation specified in the Annex, belonging to the additive category zootechnical additives and to the functional group gut flora stabilisers, is authorised as an additive in animal nutrition subject to the conditions laid down in that Annex. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 268, 18.10.2003, p. 29. (2) OJ L 195, 27.7.2005, p. 6. (3) OJ L 328, 15.12.2005, p. 13. (4) OJ L 257, 30.9.2009, p. 10. (5) EFSA Journal 2010; 8(7):1660. ANNEX Identification number of the additive Name of the holder of authorisation Additive Composition, chemical formula, description, analytical method Species or category of animal Maximum age Minimum content Maximum content Other provisions End of period of authorisation CFU/kg of complete feedingstuff with a moisture content of 12 % Category of zootechnical additives. Functional group: gut flora stabilisers 4d1712 Lallemand SAS Pediococcus acidilactici CNCM MA 18/5M Additive composition Preparation of Pediococcus acidilactici CNCM MA 18/5M containing a minimum of 1 Ã  1010 CFU/g Characterisation of active substance Viable cells of Pediococcus acidilactici CNCM MA 18/5 M Analytical methods (1) Enumeration: spread plate method using MRS agar (EN 15786:2009) Identification: Pulsed Field Gel Electrophoresis (PFGE) Piglets (weaned)  1 Ã  109  1. In the directions for use of the additive and premixture, indicate the storage temperature, storage life and stability to pelleting. 2. For piglets (weaned) up to 35 kg. 3. For safety: breathing protection, glasses and gloves shall be used during handling. 23 December 2020 (1) Details of the analytical methods are available at the following address of the Community Reference Laboratory: www.irmm.jrc.be/crl-feed-additives